Citation Nr: 0838762	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than June 23, 2003, 
for the grant of a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1972 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005, of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Prior to June 23, 2003, service connection was in effect 
for postoperative tracheotomy scar, residuals of a chest 
injury with mild obstructive pulmonary disease and asthma, 
residuals of a right clavicle fracture, chronic low back 
strain, residuals of multiple fractured ribs, thoracotomy 
scar, and postoperative abdominal laparatomy; the combined 
disability rating was 70 percent, effective October 7, 1996.  

2.  The veteran did not file a formal claim for a total 
disability rating for compensation based on individual 
unemployability (TDIU) until June 23, 2003; an April 19, 1998 
VA spine examination report that shows the veteran stopped 
working can be construed as an informal claim for a TDIU. 

3.  The veteran's statements show that prior to June 23, 
2003, he had employment experience as a farmer; he was also 
trained as an auto mechanic and graduated from Business 
College; the veteran was last more than marginally employed 
in 1996 or1997.

4.  Prior to June 23, 2003, it was not factually 
ascertainable that the veteran's service-connected 
disabilities were of sufficient severity to preclude him from 
engaging in all types of substantially gainful employment, 
consistent with his education and employment background.





CONCLUSION OF LAW

The requirements for an effective date prior to June 23, 
2003, for the assignment of a total rating for compensation 
purposes based upon individual unemployability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to more specific notice of 
the criteria necessary for an increased rating.  However, 
this appeal stems from a grant of a TDIU; the veteran claims 
entitlement to an earlier effect date for this grant.  The 
United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further 
notice as to downstream questions, such as the effective 
date, is not required.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (VA's notice obligations do not apply to 
claims that could not be substantiated through notice and 
assistance).  The RO provided pre- adjudication VCAA notice 
by letters, dated in September and October 2003.  The veteran 
was notified of the evidence needed to substantiate the 
underlying claim for a total disability rating, namely, 
evidence of an increase in severity of the service-connected 
disabilities and the effect that worsening has on the 
claimant's employment and daily life.  In Goodwin v. Peake, 
22 Vet. App. 128 (2008), which involved an earlier effective 
date claim, the Court addressed whether the holding in Dunlap 
v. Nicholson¸21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating "where a claim has been 
substantiated after the enactment of the VCAA, [the veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim for TDIU.  The veteran's attorney contends that 
there is a duty to provide a medical opinion to determine 
whether it is at least as likely as not that the veteran's 
disabilities precluded substantially gainful employment prior 
to June 23, 2003 (the effective date of the total disability 
rating based upon individual unemployability).  However, 
evidence dated after that date is not relevant, particularly 
medical evidence or a medical opinion dated well over 5 years 
after the date in question.  There is no duty to provide an 
examination or a medical opinion that would speculate on the 
veteran's employability status years earlier.  The Board is 
cognizant of Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), 
which held that VA is deemed to have constructive notice of 
the existence of any evidence, including treatment records, 
in the custody of a VA facility.  However, there is no 
indication of any VA medical evidence dated prior to June 23, 
2003 that has not been obtained.  As no additional evidence 
remains to be obtained, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran sustained multiple injuries during an automobile 
accident in service.  

By a rating decision in October 1975, the RO granted service 
connection for a postoperative tracheotomy scar, residuals of 
a chest injury with mild obstructive pulmonary disease, 
residuals of a right clavicle fracture, chronic low back 
strain, residuals of multiple fractured ribs, and residuals 
of an abdominal laparatomy.  

In September 1996, the veteran submitted claims for increased 
ratings for his service-connected lumbosacral strain and 
asthma, as well as a claim for service connection for hiatal 
hernia.  

On VA examination in December 1996, the veteran reported that 
he was self-employed as a farmer.

In a rating decision in April 1997, the RO increased the 
veteran's disability rating for the service-connected 
residuals of a chest injury, to include asthma and chronic 
obstructive pulmonary disease, to 30 percent, for a combined 
disability rating of 70 percent.  

In June 1997, the veteran underwent surgery for repair of a 
nonservice-connected periesophageal hernia.  Following the 
surgery, he was placed on work restrictions.  

On VA examination in April 1998, the veteran reported that he 
stopped working in September of 1996.  He indicated that he 
had been previously self-employed as a farmer.  The veteran 
reported that his son had taken over most of the work, as he 
was no longer able to perform the required physical activity.  
The veteran related that physical labor exacerbated his 
breathing, hiatal hernia, back and leg pain.  He stated that 
he had attempted to return to work several times, but had 
been unable to do so.  The examiner noted that the veteran 
was educated as an auto mechanic and graduated from business 
college.  

A July 1998 clinical note recorded complaints of ongoing 
stomach problems.  

A July 1998 Board decision denied the veteran's claim of 
service connection for gastroesophageal reflux with 
esophagitis, a paraesophageal hernia and hiatal hernia.  

On VA examination in November 1998, the veteran reported 
being self-employed as a farmer since 1974.  He indicated 
that he raised cattle feed on his farm and sometimes rode a 
tractor.  The veteran noted that he had limited his tractor 
driving to 30 minutes at a time and avoided lifting more than 
20 pounds.  He reported that he had been sore in the 
abdominal region since undergoing surgery for a nonservice-
connected hiatal hernia in June 1997.  The veteran denied any 
radiation or discomfort to the lower extremities or 
parasthesias.  He stated that his back disability appeared to 
have worsened since the stomach surgery.  The examiner noted 
that the veteran's main source of discomfort was his prior 
abdominal surgery.  As noted above, the veteran underwent 
surgery for repair of a nonservice-connected periesophageal 
or hiatal hernia in June 1997 and was placed on work 
restrictions immediately thereafter. 

A January 1999 VA clinical report shows that the veteran was 
still unable to work due to his inability to lift or push 
without his stomach protruding.  On physical examination of 
the abdomen, the clinician noted some weakness of the stomach 
muscles.  He was referred to physical therapy for stomach 
exercises.  

In April 1999, the veteran complained of elbow and back pain.  

In February 1999, the RO decreased the veteran's disability 
rating for the service-connected low back strain from 20 
percent to 10 percent, effective November 1998.  The RO 
continued the veteran's 30 percent disability rating for 
residuals of a chest injury, to include asthma, and granted 
service connection for a thoracotomy scar rated as 10 percent 
disabling, effective April 1998.  

In June 1999, the veteran reported ongoing problems related 
to the nonservice-connected hiatal hernia disability.  

In August 1999, the veteran submitted a claim of service 
connection for depression and post-traumatic stress disorder 
(PTSD).  By a March 2000 rating decision, the RO denied the 
veteran's claims of service connection for depression and 
PTSD.  

A September 1999 mental health record shows that the veteran 
reported being self-employed as a farmer until 2 years prior 
when he underwent surgery for hernia repair and was informed 
that he should no longer work on the farm.  He reported being 
severely depressed for the past 2 years.  The clinician 
diagnosed major depression (nonservice-connected) and noted 
that as the veteran was unable to work in the farm, he had 
"lost his identity".  

In January 2000, a social worker noted that the veteran had 
been advised by his primary care provider that he could no 
longer work due to his physical problems.  

In March 2000, the veteran tested positive for hepatitis C.  

On clinical evaluation in June 2001, the veteran reported 
being employed as a farmer from 1975 to 1997.

In December 2001, the veteran reported shoulder pain that 
interfered with his activities of daily living.  The 
impression was left shoulder impingement, for which he 
underwent physical therapy.  

In March 2002, the veteran complained of neck spasms that 
prevented him from moving his neck.  He underwent physical 
therapy.  

In May 2002, the veteran was treated at a hospital for 
breathing problems after exposure to high winds and dust.  On 
follow-up, a VA clinician noted chronic obstructive pulmonary 
disease (COPD) versus allergies.  

The veteran was evaluated for sleep apnea in June 2002.  The 
impression was mild obstructive sleep apnea as well as 
periodic limb movements in the second part of the night.  He 
was started with continuous positive airway pressure (CPAP).  

In a February 2003 statement, the veteran reported that as a 
result of the in-service automobile accident, he was never 
able to work a 40 hour week following discharge from active 
duty.  

Also in February 2003, the veteran presented with complaints 
of low back pain present for many years.  He reported 
improvement of back pain with pool therapy.  The veteran 
denied radiculopathy.  The veteran underwent physical therapy 
until July 2003.  The physical therapy notes indicate that 
upon rotation of the left ilium, there was a leg length 
difference (left leg shorter than right leg).  The veteran 
was instructed on techniques to correct and additional lumbar 
stabilization exercises.  

In May 2003, the veteran reported soreness of the back after 
going camping.  He also complained of numbness in the hands 
while driving.  The clinician recorded an impression of 
increased spasms in the lumbar region.  

On June 23, 2003, the veteran submitted a formal claim for 
TDIU.  

In July 2003, the veteran reported depression following 
numerous stomach procedures.  

On VA examination in November 2003, the veteran reported that 
he had stopped working on the farm in 1996.  He tried several 
times to return to work but was unsuccessful due to physical 
problems.  The veteran related shortness of breath and 
wheezing due to his lung condition, but he added that the use 
of inhalers had improved his symptoms.  The veteran informed 
the examiner that his lung condition restricted most of is 
activities.  The veteran also complained of low back pain 
radiating to the left leg, with flare-ups occurring 
approximately 8 times a month.  The veteran indicated that 
bending would aggravate his pain.  The examiner opined that 
due to the service-connected disabilities, his employment 
abilities were limited as follows; no heavy lifting, no 
pushing or pulling, no driving of heavy equipment, no 
prolonged standing or walking.  The examiner further found 
that the veteran could not be employed in an area where there 
was pollution such as smoke, paint tar, etc.  The examiner 
concluded that the veteran had very limited skills and he did 
not think the veteran was employable.  The examiner opined 
that sedentary employment may be feasible with non-skilled 
employment.  

In November 2004, the veteran reported that he had been 
unhappy about his inability to work since his last surgery in 
1996.  Mental health treatment plan notes continued treatment 
for major depressive disorder.  A Global Assessment of 
Functioning (GAF) score of 45 was assigned.  

Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

In the case of a claim for a total rating, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  A "claim" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA. 38 C.F.R. § 
3.1(r).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  The date 
of an outpatient or hospital examination at, or admission to, 
a VA hospital will be accepted as the date of receipt of the 
informal claim to reopen when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. § 
3.157(b)(1).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to TDIU.  Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a); See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  In determining whether there 
was an earlier claim the Board is required to determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations, regardless of whether the 
claim is specifically labeled as a claim for the benefit.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
However, an "informal claim must identify the benefit 
sought." Id.  The Federal Circuit has elaborated that VA, 
"has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ...  VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004).

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16.  A finding of total disability is appropriate 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Disabilities resulting from common etiology or a 
single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

If the veteran's service-connected disability or disabilities 
do not equal the percentage requirements of § 4.16(a), § 
4.16(b) provides that veterans may have their cases submitted 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration if the RO determines that they are 
unemployable by reason of their service-connected 
disabilities.

Analysis

The veteran contends that he is entitled to an effective date 
earlier than June 23, 2003, for the grant of a TDIU.  He 
maintains that his disabilities were just as severe when he 
submitted an informal claim for TDIU by way of a VA 
examination report in 1998, as they were in June 2003, and 
that they have rendered him unemployable throughout that 
time.

It is initially noted that the veteran did not file a formal 
claim for TDIU until June 23, 2003.  However, that in an 
April 19, 1998 VA examination report recorded the veteran's 
report that he stopped working as a self-employed farmer in 
September of 1996.  It was noted that physical labor 
exacerbated his breathing, hiatal hernia, back and leg pain.  
This report of examination is the earliest mention in the 
veteran's claims file of his unemployability.  Given that 
such evidence of unemployability was provided in a VA 
examination report in the context of the veteran's claim for 
the highest ratings possible for his service-connected 
disabilities, it can be construed as an informal claim for a 
TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

VA did not forward an application for a formal claim for TDIU 
to the veteran following the April 19, 1998 VA examination 
(containing the informal claim) described above, as required 
in 38 C.F.R. § 3.155(a).  Given that the next communication 
on the matter was the formal claim for TDIU filed by the 
veteran on June 23, 2003, that formal claim will be 
considered to have been filed as of the date of "receipt" of 
the informal claim, namely April 19, 1998.  38 C.F.R. § 
3.155(a). 

Thus, the veteran's claim for an earlier effective date turns 
upon the following question: What is the earliest date 
between April 19, 1997 (one year prior to the date of claim) 
and June 23, 2003 (the currently assigned effective date) 
that it was factually ascertainable that the veteran 
satisfied the criteria for TDIU due to service-connected 
disabilities?

As noted above, the assignment of a total rating requires 
that certain percentage requirements be met.  In that regard, 
the Board finds that the veteran's service-connected 
postoperative tracheotomy scar, residuals of a chest injury 
with mild obstructive pulmonary disease and asthma, residuals 
of a right clavicle fracture, chronic low back strain, 
residuals of multiple fractured ribs, and postoperative 
abdominal laparatomy, resulted from common etiology or a 
single accident.  Therefore, the Board finds that for the 
purposes of meeting the percentage requirements of § 4.16(a), 
the veteran has a single disability, rated by the RO as 50 
percent disabling, effective from July 1, 1985; as 60 percent 
disabling, effective from September 16, 1996; and as 70 
percent disabling, effective October 7, 1996.  Thus, the 
percentage requirements of § 4.16(a) were met as of September 
16, 1996.

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
However, the sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  Van Hoose, 4 
Vet. App. at 363.

The evidence of record is unclear as to when the veteran 
actually stopped working.  In December 1996, he indicated 
that he was self-employed as a farmer.  On VA examination in 
April 1998, the said that he stopped working in September of 
1996.  Thereafter, on VA examination in November 1998, the 
veteran reported being self-employed as a farmer since 1974.  
He indicated that he raised cattle feed on his farm and 
sometimes rode a tractor.  September 1999 and June 2001 
records reflect that the veteran was employed as a farmer 
from 1975 to 1997. 

The evidence shows that the veteran has multiple nonservice-
connected disabilities, to include gastroesophageal reflux 
with esophagitis; stomach problems; depression; hepatitis C; 
neck and knee pain; obstructive sleep apnea; left shoulder 
impingement, and a post-operative (1997) paraesophageal or 
hiatal hernia.  It is the latter surgery for a nonservice-
connected hernia that resulted in work restrictions and it is 
clear from the subsequently dated medical evidence that it 
was a significant factor in the veteran eventually becoming 
disabled to a degree that he could no longer work in his 
chosen field (farming).

On VA examination in April 1998, the veteran reported that he 
stopped working in September 1996, due to problems breathing, 
hiatal hernia, back and leg pain. Hence, there is no evidence 
that he was unable to work solely because of his service-
connected disabilities.  Similarly, in January 2000, a social 
worker noted that the veteran had been advised by his primary 
care provider that he could no longer work due to his 
physical problems.  The clinician did not specify what 
physical problems prevented the veteran from working.  

Moreover, while the medical records documented complaints of, 
and treatment for, back pain and respiratory problems, a 
review of the evidence of record indicates that the veteran's 
nonservice-connected disabilities, particularly his 
gastroesophageal reflux with esophagitis, a paraesophageal 
hernia and hiatal hernia, have restricted his ability to 
secure and maintain gainful employment.  

On VA examination in November 1998, while the veteran 
reported that his back disability appeared to have worsened 
since the stomach surgery, he also complained  of soreness in 
the abdominal region since undergoing surgery in June 1997 
for a nonservice-connected periesophageal hernia, and 
significantly, the examiner found that the veteran's main 
source of discomfort was this abdominal surgery.  

A January 1999 VA clinical report shows that the veteran was 
still unable to work due to his inability to lift or push 
without his stomach protruding.  On physical examination of 
the abdomen, the clinician noted some weakness of the stomach 
muscles.  In June 1999, the veteran reported lots of ongoing 
problems related to the nonservice-connected hiatal hernia 
disability.  A September 1999 mental health record shows that 
the veteran reported that following his surgery to repair a 
hernia, he was informed that he should no longer work on the 
farm.  (Emphasis added.) 

The veteran's multiple service-connected disabilities 
undoubtedly interfered with his industrial capacity prior to 
June 23, 2003, the effective date of the award of TDIU.  Any 
such interference was, however, reflected in the combined 70 
percent rating that had been in effect since October 7, 1996.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."; see also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that prior 
to June 23, 2003, the veteran was precluded from 
substantially gainful employment consistent with his work and 
educational backgrounds solely due to his service-connected 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b; Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").  Thus, the appeal must be denied.


ORDER

Entitlement to a total disability rating for compensation 
based on individual unemployability prior to June 23, 2003, 
is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


